Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 1 of 15 PageID #: 76




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 PEGGY A. HERRERA,

                           Plaintiff,                               MEMORANDUM AND ORDER
                                                                    19-CV-06583 (AMD) (VMS)
                  -against-

 NAVIENT CORPORATIONS, et al.,

                            Defendants.
 ---------------------------------------------------------------x
 ANN M. DONNELLY, United States District Judge:

         On October 11, 2019, the pro se plaintiff filed her complaint in the Queens County

 Supreme Court (Index No: 717610/2019), alleging violations of the Fair Debt Collection

 Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., against defendants Navient Corporation

 (“Navient”) and Navient Solutions, LLC (“NSL”). (ECF No. 1-2 at 5-6, “Complaint.”) On

 November 21, 2019, the defendants removed the case to this Court, and on December 18, 2019,

 moved to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure. (ECF Nos. 1, 5.) The plaintiff opposes the motion and, in the alternative, requests

 leave to file an amended complaint. (ECF No. 9.) For the reasons that follow, I grant the

 defendants’ motion to dismiss, and give the plaintiff leave to file an amended complaint.

                                               BACKGROUND 1

          In 2010, Ted Okoroji applied for a student loan totaling approximately $214,280.42.

 (Compl. ¶¶ 3-4; ECF No. 9 ¶ 22.) Although the application bore the plaintiff’s electronic


 1
   The facts are taken from the complaint and the plaintiff’s opposition to the motion. When a plaintiff
 proceeds pro se, a court “may consider new facts raised in opposition papers to the extent that they are
 consistent with the complaint, treating the new factual allegations as amending the original complaint.”
 Davila v. Lang, 343 F. Supp. 3d 254, 267 (S.D.N.Y. 2018) (citing Walker v. Schult, 717 F.3d 119, 122 n.1
 (2d Cir. 2013)). For purposes of this motion, I accept as true the factual allegations in the complaint and
 the opposition papers and draw all reasonable inferences in the plaintiff’s favor. See Town of Babylon v.
 Fed. Hous. Fin. Agency, 699 F.3d 221, 227 (2d Cir. 2012).
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 2 of 15 PageID #: 77




 signature, she contends that she was the victim of identity theft, that she “did not authorize or

 approve the use of her information for the purposes of the loan,” and that the defendants did not

 verify her signature. (Compl. ¶¶ 3-4.) When the defendants could not contact or collect

 payments from Okoroji, they turned to the plaintiff for payments. (Compl. ¶ 3; ECF No. 9 ¶ 29.)

 She informed the defendants that she was the victim of identity theft, but they continued their

 collection efforts. (Compl. ¶¶ 3-4.)2

         In a January 25, 2019 letter, the defendants advised the plaintiff that they could not

 confirm her allegations of identity theft, and then resumed their efforts to collect the debt from

 the plaintiff through “continuous communications and letters” (Compl. ¶ 4), including phone

 calls that “utilized one, or more, automated dialing systems.” (ECF No. 9 ¶ 10.)

          On or about June 3, 2019, the plaintiff authorized her brother, Victor Herrera, through a

 durable power of attorney, to act as her agent and to submit a cease and desist letter to the

 defendants on her behalf. (Compl. ¶ 5.)3 The defendants responded to the cease and desist letter

 on September 18, 2019, again dismissing the plaintiff’s claim of identity theft. (Compl. ¶ 6.)

 Although the defendants provided the plaintiff with a copy of the promissory note with her

 electronic signature, she asserts that the defendants “failed to deliver or demonstrate a valid

 authorized signature of the supposed promissory note” (Compl. ¶ 7), and that the defendants

 “cannot attribute the identity of the promissory note to the plaintiff.” (ECF No. 9 ¶ 31.)




 2
  While the plaintiff claims that she tried to report the identity theft to the defendants, she does not specify
 when she notified them or by what means. (ECF No. 9 ¶ 29.) She also claims that she sent a Fair Trade
 Commission complaint to the defendants (id.), but does not include documentation with the complaint.
 3
  The plaintiff refers to the cease and desist letter in her complaint, but it was not attached to the
 complaint that the defendants filed with their notice of removal; the plaintiff did not include it or the
 defendant’s response with her opposition papers. (See ECF Nos. 1, 9.)


                                                       2
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 3 of 15 PageID #: 78




         The plaintiff contends that the defendants’ “unlawful collection practices” have had a

 negative effect on her reputation, mental health, and credit score, and have caused her undue

 financial hardship by making it increasingly difficult for her to recover from her own mounting

 debts. (Compl. ¶¶ 3, 7; ECF No. 9 ¶ 23.) She seeks damages in the amount of $30,000. (Compl.

 ¶ 9.)

                                     STANDARD OF REVIEW

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

 complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.” Hogan v. Fischer, 738 F.3d 509, 514 (2d Cir. 2013) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Matson v. Bd. of Educ. of City Sch. Dist. of N.Y., 631 F.3d 57, 63 (2d Cir.

 2011) (quoting Iqbal, 556 U.S. at 678) (internal quotation marks omitted). Although detailed

 factual allegations are not required, the pleading standard “requires more than labels and

 conclusions, and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (noting that courts “are not bound to accept as true

 a legal conclusion couched as a factual allegation”).

         Because the plaintiff is proceeding pro se, the court holds her complaint “to less stringent

 standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)) (internal quotation marks

 omitted), and interprets her pleadings liberally “to raise the strongest arguments that they

 suggest.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003); see also Hayden v.

 Paterson, 594 F.3d 150, 160 (2d Cir. 2010). Nevertheless, “a complaint’s allegations




                                                   3
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 4 of 15 PageID #: 79




 must . . . at least ‘permit the court to infer more than the mere possibility of misconduct.’”

 Richardson v. City of New York, No. 17-CV-9447, 2019 WL 1512646, at *2 (S.D.N.Y. Apr. 8,

 2019) (quoting Iqbal, 556 U.S. at 679).

                                           DISCUSSION

 I.     The FDCPA Claim

        The defendants make three arguments for dismissal of the plaintiff’s FDCPA claim: (1)

 that the complaint fails to differentiate between the defendants; (2) that neither NSL nor Navient

 are “debt collectors” under the FDCPA; and (3) that even if the FDCPA applied, the plaintiff

 fails to state a claim under the Act.

                Failure to Differentiate Between the Defendants NSL and Navient

        The defendants contend that the FDCPA claim should be dismissed because the plaintiff

 does not differentiate between NSL and Navient, and instead refers to them collectively as the

 “defendant(s).” (ECF No. 5 at 9.) Federal Rule of Civil Procedure 8(a) requires that a complaint

 naming multiple defendants provide a factual basis to distinguish each defendant’s conduct. See

 Atuahene v. City of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (summary order) (upholding

 dismissal of a complaint “alleging a host of constitutional and state common law claims” where

 the complaint “failed to differentiate among the defendants, alleging instead violations by the

 ‘defendants’”); see also Elias v. City of New York, No. 10-CV-5495, 2010 WL 5475809, at *3

 (E.D.N.Y. Dec. 30, 2010) (same). Although a complaint’s failure to differentiate among

 multiple defendants may constitute an independent ground for dismissal, it is not, in and of itself,

 sufficient reason for dismissal in this case. See Allen v. United Student Aid Funds, Inc., No. 17-

 CV-8192, 2018 WL 4680023, at *3 (S.D.N.Y. Sept. 28, 2018), reconsideration denied, 2019 WL

 4686529 (S.D.N.Y. Sept. 26, 2019); see also Lopez v. BigCommerce Inc., No. 16-CV-8970, 2017

 WL 3278932, at *2 (S.D.N.Y. Aug. 1, 2017) (finding that although the pro se plaintiff frequently


                                                  4
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 5 of 15 PageID #: 80




 referred to the two “defendants” without distinguishing between them, she pleaded sufficient

 facts “to provide the opposing [parties] ‘fair notice’ of the claim to enable [the parties] to answer

 and prepare for trial”).

         However, the defendants’ claim that the plaintiff fails to state a claim against Navient, the

 parent company of NSL, has merit. (ECF No. 5 at 10.) Although a corporate relationship

 between a parent company and its subsidiary may in some instances be sufficiently close to hold

 one company legally accountable for the other’s actions, a corporate relationship alone is

 generally “not sufficient to bind a [parent corporation for the actions of its subsidiary].” De

 Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 69 (2d Cir. 1996) (quoting Thomson-CSF, S.A. v.

 Am. Arbitration Ass’n, 64 F.3d 773, 777 (2d Cir. 1995)); see also United States ex rel. Hussain v.

 CDM Smith, Inc., No. 14-CV-9107, 2017 WL 4326523, at *11 (S.D.N.Y. Sept. 27, 2017) (“mere

 corporate proximity . . . is not enough” to justify piercing the corporate veil); Kirschner v.

 CIHLP LLC, No. 15-CV-8189, 2016 WL 5720782, at *4 (S.D.N.Y. Sept. 30, 2016)

 (“[A]llegations of ownership alone are not enough to establish a parent’s involvement in

 activities of a subsidiary.”).4

          Because related corporations are afforded the “presumption of separateness,” a plaintiff

 must demonstrate the parent company’s actual domination over its subsidiary in order to pierce

 the corporate veil. Williams v. McAllister Bros. Inc., 534 F.2d 19, 22 (2d Cir. 1976); accord All.

 Data Sys. Corp. v. Blackstone Capital Partners V L.P., 963 A.2d 746, 769 (Del. Ch.), aff'd, 976



 4
   Because NSL and Navient are Delaware corporations (ECF No. 9 ¶ 8), the court applies Delaware law to
 determine whether Navient can be held liable for NSL’s conduct. Fletcher v. Atex, Inc., 68 F.3d 1451,
 1456 (2d Cir. 1995). To pierce the corporate veil under Delaware law, the plaintiff must show “(1) that
 the business entity and its owner operated as a single economic entity and (2) that [there was] an overall
 element of injustice or unfairness.” Cohen v. Schroeder, 248 F. Supp. 3d 511, 518 (S.D.N.Y. 2017),
 aff’d, 724 F. App’x 45 (2d Cir. 2018) (quoting NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d
 168, 174 (2d Cir. 2008)) (internal quotation marks omitted).


                                                     5
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 6 of 15 PageID #: 81




 A.2d 170 (Del. 2009). The plaintiff asserts that “Navient Corporation consented to, has

 knowledge of, has materially participated in, and has controlled the activities of Navient

 Solutions . . . and all relevant Navient predecessor or subsidiary business entities.” (ECF No. 9

 ¶ 13.)5 However, the plaintiff does not allege any facts to show that Navient exercised actual

 domination over NSL or that Navient itself engaged in any unlawful collection practices. See De

 Jesus, 87 F.3d at 70; Atkins v. Apollo Real Estate Advisors, L.P., No. CV-05-4365, 2008 WL

 1926684, at *9 (E.D.N.Y. Apr. 30, 2008) (dismissing the pro se plaintiffs’ claims against parent

 corporations because the pleadings failed to allege that the parent corporations “dominated”

 other defendants or “acted on their own behalf to defraud plaintiffs”). As currently pleaded, the

 plaintiff’s claim against Navient must be dismissed.

                 The Defendants are not Debt Collectors Under the FDCPA

         The defendants also maintain that they are not “debt collectors” as defined by the Act.

 (ECF No. 5 at 11-13.) Congress enacted the FDCPA “to protect consumers from deceptive or

 harassing actions” by debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002).

 Under the Act, a debt collector is “any person who uses any instrumentality of interstate

 commerce or the mails in any business the principal purpose of which is the collection of any

 debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

 asserted to be owed or due another.” 15 U.S.C. § 1692a(6). The same provision exempts from

 this definition “any person collecting or attempting to collect any debt owed or due or asserted to

 be owed or due another to the extent such activity . . . concerns a debt which was originated by




 5
  The plaintiff asserts that Navient “assumed certain liabilities related to the servicing and collection
 activities of . . . Navient, LLC, and their subsidiaries” after a corporate reorganization in 2014. (ECF No.
 9 ¶ 11.) But NSL is not the “holding/parent company” of Navient, as the plaintiff alleges. (ECF No. 9 ¶
 12.) On the contrary, Navient is the parent company of NSL. (ECF No. 5 at 8.)


                                                      6
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 7 of 15 PageID #: 82




 such person [or] concerns a debt which was not in default at the time it was obtained by such

 person.” Id. The Second Circuit has held that creditors seeking to collect their own debts and

 loan servicers who obtain a debt prior to default are not debt collectors under the FDCPA. See,

 e.g., Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998) (finding that the

 FDCPA does not apply to entities seeking to collect their own debts); see also Vallecastro v.

 Tobin, Melien & Marohn, No. 3:13-CV-1441, 2014 WL 7185513, at *3 (D. Conn. Dec. 16,

 2014) (“When a loan servicer obtains an account prior to its default, that loan servicer operates

 as a creditor, not a debt collector, for the purposes of the FDCPA.”). Even accepting the

 plaintiff’s factual allegations as true, she has not pleaded sufficient facts to establish that the

 defendants are debt collectors under the FDCPA.

         The plaintiff alleges in conclusory terms that NSL is a debt collector because it “regularly

 attempts to collect third-party debts” and has engaged in “debt collection activities related to

 outstanding and delinquent student loans on behalf of several owners of federal student loans.”

 (ECF No. 9 ¶¶ 9, 20.)6 At the same time, she also acknowledges that NSL is “the largest student

 loan servicer in the United States.” (Id. at ¶ 2.) “A loan servicer acting on behalf of the owner of

 a debt obligation is not a debt collector unless it began its servicing duties after the loan entered

 default status.” Qurashi v. Ocwen Loan Servicing, LLC, 760 F. App’x 66, 68 (2d Cir. 2019)

 (summary order). “Therefore, a complaint that ‘does not allege that a servicer acquired the

 plaintiff’s debt after it was in default . . . fails to plausibly allege that the servicer qualifies as a

 debt collector under FDCPA.’” Id. (quoting Roth v. CitiMortgage Inc., 756 F.3d 178, 183 (2d

 Cir. 2014)) (alterations omitted). The plaintiff does not plead any facts that establish that NSL



 6
  In her opposition, the plaintiff refers to Navient Solutions as “Navient.” For the purposes of this Order,
 “NSL” refers to Navient Solutions, whereas “Navient” refers to Navient Corporation.


                                                      7
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 8 of 15 PageID #: 83




 acquired the loan after it went into default. See Allen, 2018 WL 4680023, at *4-5 (finding that

 NSL was not a debt collector under the FDCPA when it began servicing the plaintiff’s loans

 prior to default); Downridge v. Navient, No. 16-CV-10327, 2016 WL 1594427, at *3 (E.D. Mich.

 Apr. 21, 2016) (finding that NSL was not a debt collector under the FDCPA because the plaintiff

 failed to provide sufficient factual allegations to show that the “[d]efendant acquired [p]laintiff’s

 debt after default or was servicing for another entity that possessed the debt”). The plaintiff also

 fails to allege specific facts to show that Navient Corporation—the parent company of NSL—is a

 debt collector under the FDCPA, and makes only a conclusory statement that Navient “[has]

 been engaged in debt collection practices.” (ECF No. 9 ¶ 1.) Because the plaintiff has not

 pleaded sufficient factual allegations to classify the defendants as debt collectors within the

 meaning of the FDCPA, this claim is dismissed.

                 The Plaintiff Fails to State a Claim Under the FDCPA

         Even assuming the defendants are debt collectors for the purposes of the FDCPA, the

 plaintiff’s FDCPA claim must still be dismissed. The plaintiff alleges that the defendants

 engaged in unlawful collection practices in violation of the FDCPA by harassing and

 intimidating her, intending to coerce her into repaying a student loan that was not her

 responsibility. (Compl. ¶ 3.)7 The plaintiff appears to allege a violation of 15 U.S.C. § 1692d,

 which provides that “[a] debt collector may not engage in any conduct the natural consequence


 7
   In particular, the complaint alleges violations of section “805(b)(2)” of the FDCPA. (ECF No. 1 at 6.)
 Section 805(b)(2) of the FDCPA is codified at 15 U.S.C. § 1692c, but there is no § 1692c(b)(2). If the
 plaintiff intends to allege a violation of 15 U.S.C. § 1692c(b), regarding communication with third
 parties, she fails to state a claim pursuant to Rule 8(a)(2) because she does not allege any facts that
 support a violation. A plaintiff alleging a violation of § 1692c(b) must show that the defendants
 conveyed information about a debt to a third party, although she does not need to show that the
 defendants did so knowingly or intentionally. See Marisco v. NCO Fin. Sys. Inc., 946 F. Supp. 2d 287,
 291-93 (E.D.N.Y. 2013). The plaintiff also mentions 15 U.S.C. § 1692e, which prohibits “any false,
 deceptive, or misleading representation or means in connection with the collection of any debt.” (ECF
 No. 9 ¶ 27.) But she does not allege any facts that support such a violation, nor does she specify which of
 the defendants’ actions are false, deceptive, or misleading.


                                                      8
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 9 of 15 PageID #: 84




 of which is to harass, oppress, or abuse any person in connection with the collection of a debt.”

 Section 1692d provides nonexclusive examples, including “[t]he use or threat of use of violence

 or other criminal means,” “[t]he use of obscene or profane language” and “[c]ausing a telephone

 to ring or engaging any person in telephone conversation repeatedly or continuously with intent

 to annoy, abuse, or harass any person at the called number.” See id. The plaintiff claims that the

 defendants communicated with her through mail and telephone calls, even after she told them

 that she was the victim of identity theft, (Compl. ¶ 4), but she but she does not specify how the

 communications were harassing, oppressive or abusive. See Shetiwy v. Midland Credit Mgmt.,

 980 F. Supp. 2d 461, 472 n.60 (S.D.N.Y. 2013) (dismissing pro se plaintiffs’ FDCPA claim

 because their assertions that they “received harassing calls at home and work” as well as

 “various mailings” were conclusory and failed to plead a plausible FDCPA violation).

        To state a claim under § 1692d(5)—which includes “[c]ausing a telephone to ring or

 engaging any person in telephone conversation repeatedly or continuously . . .” as an example of

 harassing conduct—the plaintiff need only plead enough facts to show that it is plausible that the

 defendants called her repeatedly, causing her telephone to ring repeatedly or continuously with

 the intent to annoy, abuse or harass her. See Sussman v. I.C. Sys. Inc., 928 F. Supp. 2d 784, 794

 (S.D.N.Y. 2013) (denying motion to dismiss where plaintiff alleged that defendants called 50

 times in three months and continued to call after plaintiff instructed defendants to stop harassing

 him). The plaintiff alleges that the defendants called her at least 50 times between 2017 and

 2019—a span of approximately two years (ECF No. 9 ¶ 26); the plaintiff does not say whether

 the defendants kept calling her after she sent a cease and desist letter. Cf. Doyle v. Midland

 Credit Mgmt. Inc., No. 11-CV-5571, 2012 WL 1666397, at *4 (E.D.N.Y. May 11, 2012)

 (denying motion to dismiss where the plaintiff alleged receiving 22 to 28 phone calls over a




                                                  9
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 10 of 15 PageID #: 85




  period of several months, and the calls continued even after the plaintiff instructed the

  defendants to stop calling and spoke to numerous supervisors). The plaintiff therefore fails to

  allege sufficient facts to state a claim under 15 U.S.C. § 1692d.

  II.     The E-Sign Act and TCPA Claims

          In her opposition to the defendant’s motion, the plaintiff alleges violations of the

  Electronic Signatures in Global and National Commerce Act (“E-Sign Act”), 15 U.S.C. § 7001 et

  seq. and the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.—claims

  that she did not make in her initial complaint. 8 The defendants argue that the plaintiff cannot

  amend her complaint through her opposition, and that in any event, the plaintiff fails to state

  claims upon which relief could be granted. (ECF No. 10 at 10.)

          It is well-settled that a plaintiff cannot typically “amend [her] complaint by asserting

  new . . . theories for the first time in opposition to [a] motion to dismiss.” K.D. ex rel. Duncan v.

  White Plains Sch. Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013); see also Wright v. Ernst

  & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998) (rejecting new claim because it was first raised

  in the plaintiff’s opposition to defendant’s motion to dismiss). Even a plaintiff proceeding pro se

  “may not raise ‘entirely new’ causes of action for the first time in his opposition papers.”

  Davila, 343 F. Supp. 3d at 267 (quoting Vlad-Berindan v. MTA New York City Transit, No. 14-

  CV-675, 2014 WL 6982929, at *5 (S.D.N.Y. 2014)). Nevertheless, a court may consider a pro

  se plaintiff’s “new claims appearing for the first time in briefing if ‘the claims could have been

  asserted based on the facts alleged in the complaint.’” Id. A liberal reading of the complaint, as




  8
   The plaintiff also alleges violations of the Truth in Lending Act, although the relevance of the Act in this
  case is not readily apparent, and she does not seem to be stating a specific claim under the Act. (ECF No.
  9 ¶ 13.)


                                                       10
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 11 of 15 PageID #: 86




  required in light of the plaintiff’s pro se status, suggests that the plaintiff could have asserted the

  TCPA and E-Sign Act claims based on the facts in the initial complaint.

                   The E-Sign Act Claim

          The plaintiff contends that the defendants violated the E-Sign Act by attempting to

  enforce the repayment of a loan—a loan for which she alleges she is not responsible—based on a

  digitally-signed promissory note containing an e-signature to which she did not consent and

  which she did not authorize.9 (ECF No. 9 ¶ 31.) She further contends that the digital signature

  upon which the defendants rely does not establish that she co-signed the promissory note. (ECF

  No. 9 ¶ 27.)

          The defendants respond that the Act does not support a private right of action. (ECF No.

  10 at 12.) That is correct. See, e.g., Stephens v. Bank of Am. Home Loans, Inc., No. 5:16-CV-

  660, 2017 WL 4322816, at *4 (E.D.N.C. Sept. 28, 2017) (“The court . . . concludes that the E-

  Sign Act does not create a private right or remedy”); Levy-Tatum v. Navient Sols., Inc., 183 F.

  Supp. 3d 701, 707 (E.D. Pa. 2016) (same); see also Thompson v. Thompson, 484 U.S. 174, 179

  (1988) (noting that where congressional intent to create a private remedy cannot be inferred from

  the statutory language, structure, or some other source, a private remedy cannot be said to exist).

  Moreover, even if a private right of action did exist under the E-Sign Act, the Act itself provides

  that a “failure to obtain electronic consent or confirmation of consent by that consumer” is not by

  itself fatal to the legal effectiveness, validity, or enforceability of a contract. 15 U.S.C.

  § 7001(c)(3). Since amendment would be futile, the plaintiff’s claim under the E-Sign Act is

  dismissed without leave to amend.



  9
    The E-Sign Act was passed in order to facilitate the use of electronic contracts and signatures in
  interstate commerce by ensuring that such contracts and signatures cannot be denied legal effect solely
  because of their electronic form. See 15 U.S.C. § 7001(a).


                                                     11
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 12 of 15 PageID #: 87




                  The TCPA Claim

          The plaintiff alleges that the defendants violated the Telephone Consumer Protection Act

  through “[r]epeated unlawful debt-collection telephone calls.” (ECF No. 9 at 5.) She claims that

  since 2017, defendant NSL utilized one or more automated dialing systems to place more than 50

  unlawful debt-collection calls to her cell phone at all times of the day when she was at work,

  home, or church. (Id.) The plaintiff maintains that she never gave NSL her cellular number, nor

  did she consent to or authorize the phone calls. (Id.)

          The TCPA prohibits telephone calls made “using any automatic telephone dialing system

  or prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone service.”

  47 U.S.C. § 227(b)(1)(A). 10 The defendants contend that the plaintiff’s allegation that they

  violated the Act is conclusory. (ECF No. 10 at 11.) According to the defendants, the plaintiff

  “fails to identify the telephone number at issue, who made the calls, and the relevant timeframe

  of these calls . . . [and she] provides no factual support to suggest that Defendants called her

  using an ‘automatic telephone dialing system.’” (Id.)11

          Without the benefit of discovery, plaintiffs face significant challenges in pleading facts

  about a defendant’s use of an automatic telephone dialing system (“ATDS”). See, e.g., Duguid



  10
    The defendants point out that the Act provides an exception for calls “made with the prior express
  consent of the called party.” (ECF No. 10 at 6.) However, the defendants’ contention that the plaintiff
  “pleads nothing to suggest that she did not consent to any telephone calls, or how and when she revoked
  any consent” misconstrues the burden of proof. (Id. at 11.) Under the TCPA, “prior express consent” is
  an affirmative defense for which the defendant bears the burden of proof. In the Matter of Rules &
  Regulations Implementing the Tel. Consumer Prot. Act. of 1991, 23 F.C.C Rcd. 559, 565 (2008) (“[W]e
  conclude that the creditor should be responsible for demonstrating that the consumer provided prior
  express consent.”).
  11
    An “automatic telephone dialing system” includes “any equipment that has the specified capacity to
  generate numbers and dial them without human intervention regardless of whether the numbers called are
  randomly or sequentially generated or come from calling lists.” Duran v. La Boom Disco, Inc., 955 F.3d
  279, 287 (2d Cir. 2020) (quoting In the Matter of Rules & Regulations Implementing the Tel. Consumer
  Prot. Act of 1991, 27 F.C.C. Rcd. 15391, 15392 n.5 (2012)).


                                                     12
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 13 of 15 PageID #: 88




  v. Facebook, Inc., No. 15-CV-00985, 2016 WL 1169365, at *4 (N.D. Cal. Mar. 24, 2016)

  (collecting cases). Accordingly, violations of the TCPA “need not be pled with particularity.”

  McCabe v. Caribbean Cruise Line, Inc., No. 13-CV-6131, 2014 WL 3014874, at *4 (E.D.N.Y.

  July 3, 2014). However, a “bare allegation that defendants used an ATDS is not enough.”

  Shcherb v. Angi Homeservices Inc., No. 19-CV-367, 2019 WL 5538030, at *1 (S.D.N.Y. Oct.

  25, 2019) (internal quotations omitted). Although the plaintiff need not plead “specific technical

  details” of a defendant’s alleged ATDS, she “must at least describe, in laymen’s terms, the facts

  about the calls or the circumstances surrounding the calls that make it plausible that they were

  made using an ATDS.” Baranski v. NCO Fin. Sys., Inc., No. 13-CV-6349, 2014 WL 1155304, at

  *6 (E.D.N.Y. Mar. 21, 2014) (citing Johansen v. Vivant, Inc., No. 12 C 7159, 2012 WL

  6590551, at *3 (N.D. Ill. Dec. 18, 2012)). Those facts may include, for example, “the robotic

  sound of the voice on the other line, the lack of human response when he attempted to have a

  conversation with the ‘person’ calling him, [or] the generic content of the message he received.”

  Johansen, 2012 WL 6590551, at *3.

         The plaintiff has to do more than simply recite the statutory language. Neither her

  complaint nor opposition papers contain sufficient factual allegations about the circumstances of

  the calls to permit a reasonable inference that the calls were made from an ATDS. The plaintiff

  does not say when the calls occurred, describe their content, specify the number from which the

  calls originated, or state whether the messages sounded prerecorded. See Jennings v. Cont'l Serv.

  Grp., Inc., 239 F. Supp. 3d 662, 665 (W.D.N.Y. 2017). Accordingly, the plaintiff’s TCPA claim

  as pleaded must be dismissed.




                                                  13
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 14 of 15 PageID #: 89




  III.   Leave to Amend

         A court must grant leave to amend where a liberal reading of a pro se plaintiff’s

  complaint “gives any indication that a valid claim might be stated.” See Cuoco v. Moritsugu,

  222 F.3d 99, 112 (2d Cir. 2000); but see Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

  126 (2d Cir. 2008) (noting that a court may deny leave to amend “in instances of futility”). Since

  an amended complaint may support valid claims under the FDCPA and TCPA, granting the

  plaintiff leave to amend these claims would not be futile. In light of her pro se status, the

  plaintiff is given thirty days leave to file an amended complaint.

         In order to comply with Federal Rule of Civil Procedure 8(a), the amended complaint

  must include specific factual allegations against each defendant to support her claims, see

  Twombly, 550 U.S. at 556, as well as facts to support her claims that the defendants were debt

  collectors as defined by the FDCPA, that the defendants’ communications with the plaintiff were

  “harassing, oppressive or abusive,” and that the defendants communicated using an ATDS. The

  plaintiff should also attach copies of all documents upon which she relies in her pleadings to her

  amended complaint.




                                                   14
Case 1:19-cv-06583-AMD-VMS Document 11 Filed 07/13/20 Page 15 of 15 PageID #: 90




                                          CONCLUSION

         I grant the defendants’ motion to dismiss. The plaintiff’s E-Sign Act claim is dismissed

  without leave to amend, as any amendment would be futile. The plaintiff may amend her

  complaint with respect to her FDCPA and TCPA claims and should do so within thirty days of

  the date of this order. The plaintiff is encouraged to contact the Federal Pro Se Legal Assistance

  Project for assistance in filing her amended complaint. If the plaintiff does not amend the

  complaint within thirty days, judgment dismissing this action will enter.



  SO ORDERED.
                                                        s/Ann M. Donnelly
                                                       ___________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge

  Dated: Brooklyn, New York
         July 13, 2020




                                                  15
